oO ment HD OX FP W YH

NO NO NO NO NW NY NWN WN NO YF FF FF FF KF KF KP PE El lh
oN NAN A BP WN KH DO Bon DO FP WD NY KF O&O

ie ff
ELIZABETH A. STRANGE 8 tie (E D
First Assistant United States Attorney

District of Arizona 7 > 143 29
BEVERLY k ANDERSON ZQISFEB 20 PH 4: 38
Assistant U.S. Attorney CLERK US DISTRICT COURT

Arizona State Bar No. 010547

United States Courthouse

405 W. Congress Street, Suite 4800

Telephone: $20-636-7300
elephone: -620-

Email: bev anderson @usdo}.gov CR19-00472 TUC-RM(JR)

Attorneys for Plainti

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

CLERK
DISTRICT OF ARIZONA

 

 

 

 

United States of America,
INDICTMENT
Plaintiff,
Violation:
VS.
22 U.S.C. §§ 2778(b)(2) and 2778(c)
and Title 22, Code of Federal Regulations
Wei Sun, Sections 121.1, 123.1, 125.2 and 127.1
(Export of Arms and Munitions)
Defendant. Count 1
THE GRAND JURY CHARGES: SEALED

GENERAL ALLEGATIONS «
At all times material to this indictment: . .
A. Defendant and Relevant Entity

1. WEI SUN was born in China, obtained U.S. Legal Permanent Resident Status-in
January, 1997 and became a naturalized U.S. citizen in December, 2005. SUN has been
employed by U.S. Company 1 since approximately January 12, 2009, as an Electrical
Engineer II. |

2. U.S. Company 1 is headquartered in Tucson, Arizona, and produces air-to-
surface missile (ASM) or air-to-ground missiles (AGM or ATFM) and Ballistic Missile
Defense (BMD) systems. U.S. Company 1 develops missiles for the United States Air
Force, United States Navy, and the United States Marine Corps, as well as other various
air forces and navies.

3. In connection with his work at U.S. Company 1, SUN and has worked with

 
oOo me NIN DBD An FP WD YH

Oo NO WNBO HN NY NY NY NN NO ee FSF FS FHF Fe Se SS Se
on NO ON BP WO NY KH DTD CO Oe HAD DB A BP WO NH KH CO

 

sensitive military technology from approximately January 12, 2009 to approximately
January 15, 2019, when his employment at U.S. Company 1 was terminated. While
employed at U.S. Company 1 for approximately ten years, SUN worked on certain
sensitive missile defense-related technology regulated under the International Traffic in
Arms Regulations (“ITAR”).

B. Arms Export Control Act

4. The Arms Export Control Act, Title 22, United States Code, Section 2778
(“AECA”), authorized the President of the United States to control the export of defense
articles by designating certain categories of items as defense articles subject to import and
export regulations.

5. The AECA and the implementing regulations, the ITAR, Title 22, Code of
Federal Regulations, Parts 120-130 required a person to obtain an export license from the
Department of State, Directorate of Defense Trade Controls (“DDTC”) prior to exporting
defense articles. Designated defense articles also included information which was required
for the design, development, production, manufacture, assembly, operation, repair, testing,
maintenance, or modification of defense articles, known as “technical data” pursuant to 22
C.F.R. 120.10(a).

6. Defense articles that were subject to such licensing requirements, were listed
under specific categories in the United States Munitions List (““USML”).

C. ITAR Controlled Technical Data

7. Computer data contained in a HP EliteBook 840 computer, serial number
RA097784, that was possessed by SUN, and as identified as (i) Crn_fpga CB-
V1002043 user_guide (“File No. 1”) and (ii) B3091025 SLCLoDvA (File No. 2)
constituted technical data regulated by the ITAR under USML Category IV(i) and
Category XI(d), respectively. Prior to export from the United States, SUN was required to
obtain an export license from the DDTC for the technical data contained in either File No.

1 or File No. 2. SUN had never applied for, or received, an export license from the

United States of America v. Wei Sun
Indictment Page 2 of 3

 
oOo wea NBD Oo SP WD YN

NO wo DN NY WN HN BD HN CO Re eee eee ee ue ee
eS AD Wn FP WY NY K|&§ DOD CO DO IT HDA WTA BP WO WHO KF OC

 

Department of State with regard to either any defense articles or technical data, including
File No. 1 and File No. 2.
COUNT 1

8. The allegations set forth in paragraphs No. 1 through 7 of this Indictment are
re-alleged and incorporated as if set forth fully herein.

9. On or about December 18, 2018, at or near Tucson, in the District of Arizona
and elsewhere, the defendant WEI SUN, knowingly and willfully exported and caused to
be exported from the United States to the People’s Republic of China, technical data,
specifically File No. 1 and File No. 2, controlled under the International Traffic in Arms
Regulations and the United States Munitions List, without having first obtained from the
Department of State a license for such export or written authorization for such export, all
in violation of Title 22, United States Code, Sections 2778(b)(2) and 2778(c), and Title 22,
Code of Federal Regulations, Sections 121.1, 123.1, 125.2 and 127.1.

A TRUE BILL

/S/

 

Presiding Juror

REDACTED FOR
ELIZABETH A. STRANGE PUBLIC DISCLOSURE

First Assistant United States Attorney
District of Arizona

/S/

Assistant U.S. Attorney
Dated: February 20, 2019

United States of America v. Wei Sun
Indictment Page 3 of 3

 
